    Case 1:19-cr-00304-LMB Document 57 Filed 06/17/20 Page 1 of 8 PageID# 351



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


UNITED STATES OF AMERICA,                      )
                                               )
                v.                             )       Case No. 1:19-cr-00304-LMB
                                               )
HENRY KYLE FRESE,                              )
                                               )
                        Defendant.             )

                     DEFENDANT’S RESPONSE TO THE GOVERNMENT’S
                        POSITION WITH RESPECT TO SENTENCING

         Defendant HENRY KYLE FRESE, by and through counsel, respectfully submits this

Response to the Government’s Position with Respect to Sentencing. Although Mr. Frese intends

to address other portions of the Government’s Position at the sentencing hearing, he briefly

responds here to address two recent cases cited by the government in support of its requested

sentence. See Govt. Pos. at 18-20 (referenced the sentences imposed in United States v. Winner,

Case No. 1:17-cr-34 (S.D. Ga.) and United States v. Albury, Case No. 0:18cr67 (D. Minn.)).

         In addressing sentencing disparity, the government argues that this Court should give little

weight to the sentences it imposed in Kiriakou and Sterling because the illegal disclosures in those

cases happened “over a decade ago” and because “[t]imes have changed….” Govt. Pos. at 17-18.1

In support, the government notes that social media is more mainstream now than it was during the

Kiriakou and Sterling days, and that Facebook itself did not even exist at the time of the Sterling

disclosure. Id. at 18. Likewise, the government argues that because most mainstream media




1
    The sentences themselves were imposed in 2013 (Kiriakou) and 2015 (Sterling).


                                                   1
    Case 1:19-cr-00304-LMB Document 57 Filed 06/17/20 Page 2 of 8 PageID# 352



outlets now print their full content online,2 “perhaps this collision of online media content and

social media is in part to blame for the notable uptick in media leak referrals to the Department of

Justice since the Sterling and Kiriakou prosecutions.” Id. at 18-19 (providing statistics). Due to

those changes, the argument goes, Winner and Albury serve as “better markers as to sentencing

here.” Id. at 19. The government’s arguments do not withstand scrutiny.

        First, it is one thing to suggest that media travels farther and faster than it did 15 years ago.

We agree. It is another thing entirely to suggest that our foreign adversaries were less capable of

accessing published articles prior to the advent of Facebook and Twitter. Such an argument belies

reason and fails to acknowledge the lengths to which foreign intelligence agencies go in order to

collect information. Foreign actors not only scour the internet incessantly in support of their

intelligence gathering efforts but also deploy covert agents to operate inside our country and

actively attempt to penetrate our government. To suggest that Mr. Frese deserves a greater sentence

than those imposed in Kiriakou and Sterling because our adversaries could now learn the same

information via social media as opposed to print or an online article is unpersuasive.3

        Second, undersigned counsel has reviewed the pleadings and transcripts from the Winner

and Albury cases and the government does not appear to have made the “social media” argument

in either case, even when discussing the sentences imposed in Kiriakou and Sterling. Not only

was it never raised in those cases, but neither Court cited that rationale for imposition of the agreed

upon sentence in Winner or the contested sentence in Albury. Instead, the social media argument




2
 The government does not define mainstream media and does not provide any date for when this
apparently began.
3
 Indeed, just pages before the government’s argument regarding the spread of social media, the
government cited a book published in 1998, where a Russian foreign military officer described
how much information he learned about national security in U.S. newspapers. See id. at 11-12.
                                                   2
    Case 1:19-cr-00304-LMB Document 57 Filed 06/17/20 Page 3 of 8 PageID# 353



appears to have been deployed here in order to convince this Court to separate itself from its

previous sentencing decisions in favor of the government’s preferred, and substantially harsher,

sentence.

        Rather than the passage of time or the rise of social media, the more logical and likely

reason for the sentences imposed, or agreed to, in Winner and Albury, is the specific facts of those

cases. In Winner, the defendant agreed to a binding sentence of 63 months. The agreed upon

sentence was substantially longer than other sentences imposed in similar cases where the leak

was to the press and not true espionage. But it appears there may have been good reason for the

defendant to agree to such a high sentence. For starters, Winner deliberately set out to find a way

to gain access to classified information for the sole purpose of disclosing it to the press and

damaging the United States.         Dkt. 320 at 5 (Government’s Sentencing Memorandum).4

Immediately after accepting employment that granted her access to classified information, Winner

installed software on her computer to allow her to anonymously disseminate classified

information. Id. at 6. According to the government:

        In the ensuing months, Winner repeatedly expressed contempt for the United
        States. On February 25, 2017, Winner wrote that she was “gonnafail” her
        polygraph examination, which would ask if she had “ever plotted against” the
        government; claimed that she said she “hate[s] America like 3 times a day”; and
        when asked “But you don’t actually hate America, right?, responded “I mean
        yeah I do it’s literally the worst thing to happen on the planet. On March 7,
        2017, Winner expressed delight at an alleged compromise of classified
        information, and indicated that she was on the “side” of Wikileaks found Julian
        Assange and alleged NSA leaker Edward Snowden.

Id. at 6. (Internal citations omitted).




4
  See id. (“Soon after her discharge from the Air Force, the defendant researched job opportunities that
would provide her renewed access to classified information. She contemporaneously searched for
information about anti-secrecy organizations such as Anonymous and Wikileaks.”).
                                                   3
    Case 1:19-cr-00304-LMB Document 57 Filed 06/17/20 Page 4 of 8 PageID# 354



        Winner’s plan came to fruition and she was permitted access to a classified intelligence

report classified at the TOP SECRET/SCI level. Just four days after its release, she sent the actual

intelligence report, in its entirety, to a news outlet. As the government itself noted in Winner:

“[t]he Intelligence Report described intelligence activities by a foreign government directed at

targets within the United States and revealed the sources and methods used to acquire the

information contained in the Intelligence Report.” Id. at 7. This is a significant distinction form

Mr. Frese’s case because while the Intelligence Reports that Winner intentionally disseminated

typically include substantial and specific information about the originator, author, producer, or

owner, as well as “information that enables unambiguous and efficient location and retrieval of

source,”5 Mr. Frese’s disclosures did not include sources, collection methods, or many specific

details. Indeed, as was noted in our Position on Sentencing, “there were several instances when

Mr. Frese pleaded with Journalist 1 not to publish information she had received from other sources

because he believed it could compromise U.S. sources.” Dkt. 53 at 10 (emphasis added).

        And although all classified information must be protected, it is not all created equal, even

when classified at the same level. Revealing sources and collection methods is close, if not

equivalent at times, to disclosing the identity of human assets or covert American officers. We

expect the government would agree that disclosing an entire intelligence report creates the

potential for far more damage to the United States than oral disclosures that do not include sources,

collection methods or specific details. Nevertheless, the government seeks four years more of

incarceration for Mr. Frese than it did for Winner.




5
  See Office of the Director of National Intelligence, Intelligence Community Directive 206,
Sourcing Requirements for Disseminated Analytic Products, available at https://www.dni.gov/fil
es/documents/ICD/ICD%20206.pdf.
                                                 4
  Case 1:19-cr-00304-LMB Document 57 Filed 06/17/20 Page 5 of 8 PageID# 355



        The Albury case also presents a materially different situation than the instant case. There,

the defendant was an FBI agent who, over a period of 18 months, systematically “stole government

information from more than 70 documents, of which approximately 50 were classified.” Dkt. 35

at 1. Albury had already previously disclosed classified information to a journalist and was in the

process of compiling additional documents for disclosure at the time of his arrest. According to

the government:

        Defendant was not merely attempting to keep some library of classified
        information hidden at his home that risked inadvertent disclosure, and he
        carefully made no claim as to why he had those documents. Rather, defendant
        moved classified materials that he had taken from the FBI to his personal laptop
        and manipulated them in to a different format (essentially laundering the
        information) using a program he downloaded using and anonymous email
        service. He then reloaded the material onto a micro-SD card that was in an
        envelope to which was affixed the telephone number of Reporter A – the exact
        same Reporter to whom he previously disclosed information.

Id. at 12.

        The documents Albury intended to disclose related to “terrorist threats and recruiting

efforts, and the development of human sources” as well as “counterintelligence priorities and

information collected pursuant to the Foreign Intelligence Surveillance Act.” Id. Despite Albury’s

intent to share 50 documents that contained classified information, the government asks this Court

to sentence Mr. Frese to 60 months more in prison than Albury received when it appears Mr. Frese

passed along less information than Albury intended to disclose.

        Which brings us to the last point on the issue of disparity. While the government is within

its right to stress how many times Mr. Frese disclosed information, that argument glosses over the

equally, if not more, important consideration of the amount and type of information that was

disclosed. As the Court will recall, Kiriakou and Sterling involved cases where the defendants

disclosed the holy grail of classified information – the identity of a human asset and covert officer.



                                                  5
    Case 1:19-cr-00304-LMB Document 57 Filed 06/17/20 Page 6 of 8 PageID# 356



They also involved the disclosure of an ongoing classified program (Sterling) and the connection

between an American officer and a previously classified program (Kiriakou). This Court has

already recognized the significance of those specific types of disclosures. See May 11, 2015 Tr.

of Sentencing at 24 (“there is, in my view, no more critical secret than the secret of those people

who are working on behalf of the United States government in covert capacities, even more than

the program itself.”). Mr. Frese made no such disclosure and that fact should be reflected in his

sentence.6 And for the reasons argued above, Winner and Albury do not compel a harsher

sentence.7

         Lastly, with regard to the government’s argument that “the collision of online media

content and social media is in part to blame for the notable uptick in media leak investigation

referrals,” it appears equally, if not more plausible, that the increase has more to do with the

Department of Justice’s new focus on leak investigations at the behest of the Trump

administration.8 The uptick can also be explained in part by the apparent push back from many

career government officials dissatisfied with the President’s policy decisions.9 It should come as

little surprise given the above, and in light of the well documented loyalty that has come to be


6
    As should his immediate confession, cooperation and candor with investigators.
7
 This Court should also consider that unlike Mr. Frese, neither Winner nor Albury benefitted from
a U.S.S.G. 5K1.1 motion.
8
  See Julia Edwards Ainsley, Trump Administration Goes on Attack Against Leakers, Journalists,
(August 4, 2017) (reporting that then Attorney General, Jeff Sessions, stated that DOJ had tripled
the amount of investigations into leaks of classified information), available at https:/www.reute
rs.com/article/us-usa-trump-sessions-leaks/trump-administration-goes-on-attack-against-leakers-
journalists-idUSKBN1AK1UR.
9
  See Ken Dilanian, Under Trump, More Leaks – and More Leak Investigations, (April 8, 2019)
(“Yet there is no doubt, current and former intelligence officials say, that there has been an
outpouring of leaks meant to push back against Trump administration policies, including the sorts
of disclosures rarely seen before.”) available at https://www.nbcnews.com/politics/justice-
department/under-trump-more-leaks-more-leak-investigations-n992121
                                                 6
  Case 1:19-cr-00304-LMB Document 57 Filed 06/17/20 Page 7 of 8 PageID# 357



expected from agency appointees, that DOJ is receiving far greater leak referrals than in the past.

None of which appears attributable to the increased use of social media though it is true leaks are

often found and repeated there.

       Although that needed to be said in light of the government’s argument, it is abundantly

clear that the disclosures here did not derive from any intent to hurt the United States or Mr. Frese’s

dissatisfaction with the President or U.S. policy. Instead, Mr. Frese engaged in his regrettable

behavior at a time of clouded judgment and in a misguided effort to salvage a relationship that was

not worth saving. For that he will always be sorry. For that he we will always be known. And for

that he must also be punished. But he should not be sentenced anywhere even close to the

staggering number of years recommended by the government or those sentences imposed in

previous cases. A sentence of incarceration for 12 months and 1 day is sufficient, but not greater

than necessary, for this defendant under these circumstances.



Dated: June 17, 2020                           Respectfully submitted,

                                               HENRY KYLE FRESE,
                                               By Counsel

                                               /s/ Stuart A. Sears
                                               Stuart A. Sears
                                               VA Bar 71436
                                               SCHERTLER ONORATO MEAD & SEARS, LLP
                                               901 New York Ave., NW
                                               Suite 500 West
                                               Washington, DC 20001
                                               Telephone: (202) 628-4199
                                               Facsimile: (202) 628-4177
                                               ssears@schertlerlaw.com

                                               Attorney for Henry Kyle Frese




                                                  7
  Case 1:19-cr-00304-LMB Document 57 Filed 06/17/20 Page 8 of 8 PageID# 358



                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 17th day of June 2020, I electronically filed a true copy of the

foregoing motion with the Clerk of Court using the CM/ECF system, which will send a notification

of such filing (NEF) to all parties.




                                             /s/ Stuart A. Sears
                                             Stuart A. Sears
                                             VA Bar 71436
                                             SCHERTLER ONORATO MEAD & SEARS, LLP
                                             901 New York Ave., NW
                                             Suite 500 West
                                             Washington, DC 20001
                                             Telephone: (202) 628-4199
                                             Facsimile: (202) 628-4177
                                             ssears@schertlerlaw.com




                                                8
